Citation Nr: 0808764	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  03-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for residuals of a left 
ankle sprain, to include as secondary to a service-
connected low back disability.

2.	Entitlement to an initial compensable rating for service 
connected perforated right tympanic membrane with 
tymplanoplasty.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from August 1993 to January 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinent part, denied service connection for residuals, left 
ankle sprain and granted service connection for a perforated 
right tympanic membrane, evaluating it at zero percent.  The 
RO issued a notice of the decision in September 1998, and the 
veteran timely filed a Notice of Disagreement (NOD) as to, in 
pertinent part, the denial of service connection for 
residuals, left ankle sprain, and the noncompensable 
evaluation for her service connected perforated right 
tympanic membrane in October 1998.  Subsequently, in November 
2002 the RO provided a Statement of the Case (SOC), and 
thereafter, in December 2002, the veteran timely filed a 
substantive appeal.

The veteran did not request a hearing on this matter.  On 
appeal in October 2004, the Board remanded the case for 
additional development, to include supplying complete 
Veterans Claims Assistance Act (VCAA) notice, soliciting 
additional private medical evidence from the veteran, 
providing a VA examination and readjudicating the claims, to 
include service connection for the left ankle malady as 
secondary to service connected bilateral shin splints.  The 
Appeals Management Center (AMC)/RO issued a Supplemental 
Statement of the Case (SSOC) in February 2006.

On appeal again before the Board in October 2006, the Board 
again remanded these issues for further action, to include 
supplying proper Veterans Claims Assistance Act (VCAA) 
notice, obtaining pertinent VA and private medical records, 
providing a VA examination to determine the severity of the 
veteran's right ear disability, and readjudicating the 
claims.  The AMC/RO supplied an SSOC in September 2007.   

In June 2007, the RO granted service connection for tinnitus, 
as secondary to service connected perforation, right tympanic 
membrane, and evaluated it at 10 percent.  

The Board finds that the AMC/RO complied with most, but not 
all of the Board's Remand directives with respect to the 
initial compensable rating claim for service connected 
perforated right tympanic membrane, and therefore the Board 
may not proceed with its review of this issue.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).  This aspect of the appeal is therefore REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

In view of the grant of Board's decision below granting 
service connection for a left ankle disability on a direct 
incurrence basis, the claim for secondary service connection 
for a left ankle disability is moot. 


FINDINGS OF FACT

1.  The veteran incurred a severe left ankle sprain during 
service; subsequently dated service and post-service medical 
records, as well as the veteran's own statements, document 
continuity of symptomatology since then, including pain, 
swelling and instability of the left ankle, along with the 
need for an ankle brace on an intermittent basis, albeit 
there is also indication of right ankle instability

2.  The medical evidence shows that it is at least as likely 
as not that the veteran continues to have residuals of an in-
service left ankle sprain, to include pain and swelling.  


CONCLUSION OF LAW

Service connection for residuals of a left ankle sprain is 
warranted.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
residuals, left ankle sprain, is warranted, and therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time.  It should be noted, however, that the RO should cure 
any potential defects in notice, as would be demonstrated by 
a failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).     






II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's September 1992 Report of Medical Examination 
for Enlistment contains an abnormal clinical assessment of 
the feet.  The clinician noted that the veteran pes planus, 
mild and asymptomatic.  Although bilateral extremity weakness 
had been noted, it was crossed out.  In the companion Report 
of Medical History, the veteran did not indicate that she had 
any foot trouble.  

March 1994 tibia/fibia bone scans were negative for 
abnormalities.   

April 1997 SMRs indicate that the veteran sprained her left 
ankle.  Clinicians directed her to use crutches and a splint.  
X-rays taken at this time revealed a normal left ankle, and a 
clinician noted that the ankle joint appeared well-maintained 
with no periarticular soft tissue abnormalities detected.    

June 1997 SMRs convey that the veteran continued to complain 
of left ankle pain, although X-rays had been negative at the 
time of the sprain.  Walking precipitated this pain, and a 
physical examination revealed that the veteran had normal 
range of motion of both ankles.  The clinician assessed the 
veteran as having a left ankle inversion sprain, with 
possible retrocalcaneal bursitis.  Another June 1997 SMR 
reflects that the veteran's left ankle pain had not gone 
away, and that while she had a full range of motion of 
dorsiflexion and plantar flexion, she exhibited pain within 
the last 15 degrees of motion.  She had no edema at this time 
and no instability, but she had tenderness to palpation over 
the posterior lateral ligaments.  The clinician assessed the 
veteran as having status-post left ankle sprain, and directed 
the veteran to use a brace.         

The veteran's October 1997 Report of Medical Examination for 
Separation contains a normal clinical assessment of the feet 
and lower extremities.  In the accompanying Report of Medical 
History the veteran reported that she had experienced trouble 
with her feet.  

At her May 1998 VA examination, the veteran indicated that 
she experienced left ankle pain precipitated by prolonged 
standing, walking or cold weather.  She took Advil daily 
without side effects.  A physical examination revealed that 
the veteran had a normal gait, without any tenderness or 
deformity of the left ankle.  The clinician detected no left 
ankle injury.       

In her December 1998 NOD, the veteran indicated that she used 
a brace for her left ankle.  At this time, she conveyed that 
her ankle was weak, and in her September 2002 statement and 
December 2002 substantive appeal, the veteran stated that she 
experienced constant swelling of her left ankle and that it 
would give way.  

VA medical records from November 1998, July 1999, September 
1999, October 1999, January 2000, July 2000 and October 2003 
all indicate that the veteran continued to complain of left 
ankle and foot pain. 

In April 2005 the veteran underwent a VA examination of the 
left ankle.  The clinical reviewed the claims file.  The 
veteran complained of having pain and flare-ups associated 
with cold weather, and she indicated that she used an ankle 
brace.  A physical examination revealed no muscle atrophy, 
swelling or redness of the left ankle.  The veteran had no 
pain to palpation, and exhibited a full range of motion of 
this ankle.  She walked with a normal gait, and the clinician 
determined that she would experience no functional limitation 
on repetitive use or during flares.  Bilateral ankle series 
and lower extremity nuclear medicine bone scan yielded 
negative results.  

Based on these data, the examiner concluded that the veteran 
had "[r]esiduals of left ankle sprain, not found."  The 
physician noted that he had reviewed the claims file, and, 
taking into account the physical examination and X-ray 
reports, determined that "it is my medical opinion that the 
veteran's residuals of left ankle sprain (arthralgia and mild 
laxity) are less likely than not related to left ankle 
sprain, which she had when she was on active duty.  I base my 
opinion on the fact that the veteran has this laxity too on 
the right ankle, which most likely is secondary to overuse 
and the normal process of daily use of her ankles . . . . It 
is less likely than not that the sprain that the veteran 
suffered in 1997 is the cause of her mild laxity to the left 
ankle, because she never had any sprain to the right ankle 
and she has the same laxity of the right ankle.  It is my 
medical opinion, too, that the veteran's mild laxity of the 
left ankle is not related to any residual of injury that she 
suffered during her military career and it was not aggravated 
by her service connected bilateral shin splints, because the 
veteran's shin splints have been resolved as demonstrated by 
the nuclear medicine bone scan being negative for any shin 
splints or any evidence of stress fracture of either shin at 
this time."  He determined that the mild laxity of the 
veteran's left ankle was unrelated to the shin splints and 
that "[m]ost likely, it is a normal process of aging and 
frequent overuse of the ankle during her lifetime."          

As reflected in November 2006 VA medical records, the veteran 
received a diagnosis of ankle and foot arthralgia.

In March 2007, the veteran again submitted to VA medical 
examination of the left ankle. The clinician noted that the 
veteran had sprained the ankle during active service for 
which she received treatment and physical therapy.  
Currently, the veteran complained of pain in the left ankle, 
usually aggravated by running or cold weather.  The veteran 
denied using pain medication or an ankle brace, but indicated 
that the ankle at times would give way and would swell.  She 
had mild flare-ups without limitation of motion.  This malady 
did not usually impact her work as an immigration officer, 
and she did not have any days lost from incapacitation in the 
past year.  A physical examination revealed no redness, 
swelling, inflammation or laxity, and the veteran exhibited a 
full range of motion of zero to 20 degrees dorsiflexion and 
zero to 45 degrees plantar flexion without any additional 
limitation caused by repetitive use, pain, fatigue, weakness 
or lack of endurance.  Based on these data, the examiner 
diagnosed the veteran with arthralgia, left ankle, without 
evidence of arthritis.           

In her December 2007 Statement in Support of Claim, the 
veteran reiterated that her left ankle injury during service 
had caused continual pain and discomfort since that time.  

b. Discussion
The Board determines that the relevant evidence is in 
approximate equipoise and therefore supports the claim that 
the veteran has a current left ankle disability that is 
linked to service.  The veteran's service medical records 
disclose that she sustained a left ankle sprain in April 1997 
while on active duty and it is apparent that the sprain was 
severe in nature, as evidenced by the degree of limitation of 
motion shown, the clinical assessment of an ankle inversion 
sprain with possible retrocalcaneal bursitis and the 
treatment provided, to include crutches, a splint and a 
brace.  On a number of occasions in June 1997, after the 
initial injury, the veteran received treatment for continued 
left ankle pain, and she noted experiencing such trouble on 
her October 1997 Report of Medical History for Separation.  
Moreover, the post-service medical records dated from 
November 1998 through November 2006, show that she has 
continued to complain of left ankle symptoms ever since, to 
include pain, swelling and instability.  

An April 2005 VA examination essentially ruled out a current 
diagnosis of residuals of an in-service left ankle sprain, 
although the examiner noted the veteran's left ankle symptoms 
and a need for an ankle brace.  As to the need for a brace 
for instability, the examiner observed that the veteran had 
bilateral ankle instability.  A subsequent VA examination in 
March 2007 revealed more significant complaints, to include 
pain, instability and swelling.  The clinical evaluation was 
essentially normal but the examiner did record a diagnosis of 
arthralgia of the left ankle.  

"Arthralgia" is defined as joint pain.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v. West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an in-service disease or 
injury.  Id.  

In this case, there is clear documentation of an in-service 
left ankle injury and continuity of left ankle pain since the 
trauma.  There is also medical evidence of ongoing swelling 
and instability.  The veteran's statements on these symptoms 
are also supportive evidence as she is competent to report 
what comes to her through her senses.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465 (1994).  

It is the Board's judgment that it is at least as likely as 
not that this assessment of current left ankle pain, when 
considered with the severe nature of the in-service left 
ankle injury and the continuity of symptomatology since 
service (see 38 C.F.R. § 3.303(b)), denotes the existence of 
chronic residuals of the in-service sprain of the left ankle.  
With application of the doctrine of reasonable doubt, service 
connection for residuals of a left ankle sprain is warranted.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.3.03(b).

ORDER

Service connection for residuals of a left ankle sprain is 
granted.


REMAND

The Board notes at the outset that this is the third remand 
of the claim for an initial or staged compensable rating for 
the veteran's service-connected post-operative perforated 
right tympanic membrane.  However, as will become evident in 
the analysis below, this appeal is complicated both 
procedurally and medically and there are still questions that 
remain that must be addressed by a physician and legal issues 
that must be addressed by the RO before the Board can proceed 
on this matter.  As with the Board's initial review of this 
case, the undersigned remains struck by the amount of 
symptoms, objective findings, diagnoses and treatment 
received for the veteran right ear diseases, reported during 
and continually after service, and by the fact that prior to 
the last remand, she was only service-connected for hearing 
loss of the right ear and a post-operative perforated ear 
drum and both disabilities were rated zero percent.  
(Pursuant to the last remand development, service connection 
and a 10 percent rating are now in effect for tinnitus.)  The 
question remains whether there is additional right ear 
disease that should be compensated.

In the October 2006 remand during this appeal, the Board 
noted that a claim for service connection for a recurrent ear 
infection was "raised by the record".  However, further 
review of the claims file discloses an RO decision in 
September 1998, which denied service connection for a chronic 
ear infection, to which the veteran did not submit an NOD.  
Therefore that decision became final.  38 U.S.C.A. § 7105.  
The veteran complained of right ear pain during service in 
November 1996, July 1997 and October 1997, and received 
diagnoses of otitis media and otitis externa in August 1995, 
October 1995, and February 1997.  Post-service, the veteran 
has continued to complain of right ear pain and has received 
a diagnosis of otitis media on no less than ten occasions 
spanning January 2002 to November 2006.  In the Board's view, 
this evidence raises a claim of clear and unmistakable error 
(CUE) in the RO's September 1998 denial of service connection 
for a chronic or recurrent right ear infection on a direct 
incurrence basis.     

The evidence of record also raises a claim for service 
connection for additional right ear disease (other than the 
already service-connected hearing loss and tinnitus of the 
right ear and a post-operative perforation of the right 
tympanic membrane), to include a chronic or recurrent right 
ear infection as secondary to a post-operative perforation of 
the right tympanic membrane.  See 38 C.F.R. § 3.310.  In 
determining whether the law and regulations pertaining to 
finality of RO decisions is applicable in the case where the 
earlier RO decision denied service connection for a 
disability on a direct basis whereas the current claim is for 
secondary service connection, the Board notes separate 
theories in support of a claim for benefits for a particular 
disability does not equate to separate claims for benefits 
for that disability.  Although there may be multiple theories 
or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  See 
Robinson v. Mansfield, .No. 04-1690 (U.S. Vet. App. January 
29, 2008).  

As the record raises a claim for secondary service connection 
for additional right ear disease (other than the already 
service-connected hearing loss, tinnitus and a post-operative 
perforation of the right tympanic membrane), to include a 
chronic or recurrent right ear infection, and with 
consideration of the final denial of service connection for 
same on a direct incurrence basis and Robinson, supra, the 
Board finds that the record also raises an application to 
reopen the latter claim.  That is, the record raises an issue 
of whether new and material evidence has been received to 
reopen a claim for service connection for additional right 
ear disease (other than the already service-connected 
tinnitus, hearing loss and a post-operative perforation of 
the right tympanic membrane), to include a chronic or 
recurrent ear infection, on direct and secondary bases.  The 
Board further finds that the raised claim of CUE in the RO's 
September 1998 denial of service connection for a chronic or 
recurrent right ear infection on a direct incurrence basis is 
inextricably intertwined with this application to reopen the 
claim, and that the claims should be considered together.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue).   Further, as a grant of service connection 
for additional right ear disease could potentially affect the 
rating for the veteran's post-operative perforated right 
tympanic membrane, appellate review of the claim for an 
initial or staged compensable rating for the latter 
disability must be deferred.  Id.  It is pertinent to note 
that the prohibition against the adjudication of claims that 
are inextricably intertwined is based upon the recognition 
that claims related to each other in the prescribed degree 
should not be subject to piecemeal decision-making or 
appellate litigation.  Harris, 1 Vet. App. 183 (1991).   

A March 2007 audiological examination report by K.H.L. 
reflects that the veteran had hearing within normal limits, 
and she indicated that "[t]here are no audiometric residuals 
of the right ear tympanoplasty."  During her March 2007 VA 
examination of the right ear, however, the veteran gave a 
history of recurring ear infections in the right ear, at 
least a few times yearly.  A physical examination revealed 
that the veteran had a large thin membrane defect on the 
upper quadrants of the right tympanic membrane, which at 
least occupied more than 1/3 thinning of the tympanic 
membrane as a residual of the perforation and tympanoplasty.  
At this time, the veteran had clear ear canals without 
discharge, but she exhibited redness on the inferior quadrant 
of the right tympanic membrane.  Based on these data, the VA 
clinician diagnosed the veteran with tinnitus, as secondary 
to tympanoplasty of the right ear.  He also concluded that 
the veteran's recurrent right ear infections were "less 
likely than not secondary to her typanoplasty," as she 
"already had history of recurrent right ear infection before 
her tympanoplasty, which started in 1995."  (Emphasis 
added).  (The veteran was on active duty from August 1983 to 
January 1998.)       

In a July 2007 Addendum, the VA examiner indicated that he 
had reviewed the veteran's claims file and service records.  
He stated that, with respect to "[w]hether there are any 
residuals of chronic recurring ear infection aside from the 
perforated right tympanic membrane," the veteran "has at 
least as likely as not residuals of recurrent or chronic ear 
infection.  Rationale, she has residuals of tinnitus every 
time she has recurring ear infection."  The Board finds that 
the rationale suggests that the only residual of the 
recurrent ear infections is tinnitus and service connection 
was subsequently granted by the RO for same.  However, the 
diagnosis is recurring ear infection and the record shows in-
service ear infections and numerous post-service episodes of 
such since the veteran's separation from service in 1998.  As 
noted above, while the RO has denied service connection for a 
chronic ear infection and that decision became final, this 
evidence raises a claim for CUE in that decision and an 
application to reopen the claim on direct and secondary 
bases, which must be adjudicated as they are intertwined with 
the claim for a higher rating on appeal.  With respect to 
this latter issue, it the undersigned's judgment that, given 
the history of ear pain and drainage, vertigo and the surgery 
for a perforated ear drum, there is still lingering questions 
of whether there is inner ear pathology associated with the 
post-operative perforated right tympanic membrane and whether 
such disease or the service connected perforated right 
tympanic membrane and/or surgery for same by itself has 
aggravated any additional ear disease that may be present.  
In this regard, the Board notes that Meniere's syndrome is 
defined as hearing loss, tinnitus (ringing in the ears), and 
vertigo resulting from nonsuppurative disease of the 
labyrinth with the histopathologic feature of endolymphatic 
hydrops.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(DORLAND'S) 489 (28th ed. 1994).   

As to the question of a recurrent ear infection, the Board 
specifically notes that, aside from the in-service findings 
of right ear disease noted above, at least ten VA medical 
records spanning January 2002 to November 2006 document the 
veteran's recurrent right ear infections with diagnoses of 
otitis media and complaints of right ear pain.  While the 
March 2007 VA clinician correctly noted that the veteran 
already had a history of recurrent right ear infections prior 
to her tympanoplasty, as reflected in her service medical 
records spanning 1995 to 1997, this clinician did not 
consider whether the veteran's service connected perforated 
right tympanic membrane and tympanoplasty and any inner ear 
disease that may be associated with same, aggravated or 
worsened her already-existing chronic right ear infections.  
The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board therefore must remand this issue to obtain 
a VA opinion to this effect.  

Accordingly, this case is remanded for the following action:

1. The claims file must be returned to 
the physician who performed the March 
2007 VA ear examination for the purpose 
of obtaining an addendum to the opinion 
in that examination report.  

Following a review of the relevant 
medical evidence in the claims file, the 
clinician is requested to address the 
following:

Service connection is currently in 
effect for hearing loss, a 
perforated right tympanic membrane 
with a history of a tympanoplasty 
and tinnitus.  (a) Is it at least 
as likely as not (50 percent or 
greater probability) that the 
veteran has additional right ear 
disease, to include a chronic or 
recurrent right ear infection, 
that was aggravated by her service 
connected post-operative 
perforated right tympanic 
membrane?; (b)  Is it at least as 
likely as not (50 percent or 
greater probability) that the 
veteran has additional right ear 
disease, to include a chronic or 
recurrent ear infection, that 
began during service or are linked 
to some incident of active duty, 
to include any finding recorded in 
the service medical records?; (c) 
Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran has 
Meniere's disease?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms, beyond 
its natural progression.  

If the veteran has chronic disease of the 
right ear (aside from tinnitus, hearing 
loss and a perforated tympanic membrane 
with tymplanoplasty), to include a 
chronic or recurrent ear infection, that 
was aggravated by her service-connected 
post-operative perforated right tympanic 
membrane, to the extent that is possible, 
the examiner is requested to provide an 
opinion as to approximate baseline level 
of severity of the nonservice-connected 
disease or injury before the onset of 
aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

2.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must adjudicate the raised, intertwined 
claim of CUE in a September 1998 RO 
decision that denied service connection 
for a chronic, recurrent right ear 
infection on a direct basis; and the 
raised, intertwined application to reopen 
a claim for service connection for 
additional right ear disease (aside from 
already service-connected hearing loss, 
tinnitus and a post-operative perforation 
of the right tympanic membrane), 
including a chronic or recurrent 
infection of the right ear, to include on 
direct and secondary bases.  Thereafter, 
the RO must   readjudicate the veteran's 
claim for an initial or staged 
compensable rating for a perforated 
tympanic membrane with a history of a 
tymplanoplasty.  The RO must consider 
rating the veteran's service-connected 
ear diseases under alternative or 
additional rating criteria, to include 
38 C.F.R. § 4.87, Diagnostic Code 6205 
(Meniere's syndrome).  If the veteran 
remains dissatisfied with any aspect of 
the outcome, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


